                            UNITED STATES DISTzuCT COURT
                               DISTRICT OF MINNESOTA

Leroy Leftwich, trustee of the statutory class
of next of kin to Cameron Leftwich,
decedent,

              Plaintiff.

V.                                                       Case   No. 18-cv-1144 (JNE/BRT)
                                                         ORDER
County of Dakota, Caleb Kocher, Kent
Themmes, Cody Swanson, City of Eagan,
Jennifer Wegner, Brian Rundquist, and
Brian Rezny,

              Defendants.

Leroy Leftwich, trustee of the statutory class
of next of kin to Cameron Leftwich,
decedent,

              Plaintiff.

v.                                                       Case   No. l9-cv-393 (JNE/BRT)
                                                         ORDER
County of Dakota, Damion Giles, Caleb
Kocher, Kent Themmes, Bryan Olson, Cody
Swanson, City of Eagan, Roger New,
Jennifer Wegner, Brian Rundquist, and
Brian Rezny,

              Defendants.

       On October   27   ,2016, Cameron Leftwich was arrested and transported to the

Dakota County Jail by the City of Eagan Police Department. He died at the jail on

October 28,2016. Leroy Leftwich, trustee of the statutory class of next of kin to

Cameron Leftwich, decedent, brought an action, Case No. 18-cv- 1 144 (JNE/BRT),

against the County of Dakota, the City of Eagan, and several individuals undel
                                                                                    Se ANf\$ED
                                                                                    JUI- 03    2019
                                                                                                     MPLS
                                                                                 U.S, DISTRICT COUHT
$ 1983 and state law for failure to provide adequate medical care, failure to train, and

wrongful death. The pretrial scheduling order, which was issued on May 29,2018, set

October 29,2018, as the deadline to file and serve motions to amend the pleadings and

January 2,2019, as th'e deadline to complete fact discovery. On January    2,2}lg,Leroy

Leftwich filed   a   Motion to Amend Scheduling'Order to Extend Time and to Amend

Complaint. The defendants opposed the motion. On January 22,2019, the magistrate

judge heard the motion and permitted the parties to submit supplemental memoranda.

      After he submitted his supplemental rhemorandum and before the defendants

submitted their supplemental memorandum, Leroy Leftwich, trustee of the statutory class

of next of kin to Cameron Leftwich, decedent, brought another action, Case No. 19-cv-

393 (JNE/BRT), under 42 U.S.C. $ 1983 and state law for failure to provide adequate

medical care, failure to train, and wrongful death. He named each defendant in Case No.

18-cv-1144 as a defendant in Case No. 19-cv-393. Leroy Leftwich also named three

additional individuals as defendants in Case No. 19-cv-393.

      In early March 2019, the defendants in Case No. l9-cv-393 jointly filed    a   motion

dismiss. The next day. in Case No. l8-cv- II44.Lerov Leftwich filed a motion to

consolidate the two     u.,r*,   or, in the alternativg to amend.

      In an Order dated April 9,2019, and an Amended Order dated April l0,20l9,the

magistrate judge denied Leroy Leftwich's Motion to Amend Scheduling Order to Extend

Time and to Amend Complaint in Case.No. 18-cv-1144. Leroy Leftwich objected, and

the defendants in Case No. 18-cv-1144 responded. The Court has reviewed the record.

Based on that review, the Court affirms the April 9 and 10 Orders because they are
neither clearly effoneous nor contrary to law. See 28 U.S.C. $ 636(bXlXA); Fed. R. Civ.

P.72(a); D. Minn. LR72.2(a).

       In a Report and Recommendation dated May 14, 2019, the magistrate judge

recommended that the defendants' motion to dismiss in Case No. 19-cv-393 be granted

and that Leroy Leftwich's motion to consolidate or, in the alternative, to amend in Case

No. 18-cv-II44 be denied. Leroy Leftwich objected. The magistrate judge filed an

Amended Report and Recommendation.r Leroy Leftwich reiterated his objections. The

defendants in each case jointly responded. The Court has conducted a de novo review     of

the record. See 28 U.S.C. $ 636(b)(1); Fed. R. Civ. P.72(b); D. Minn. LR72.2(b)(3).

Based on that review, the Court modifies the recommended disposition [Docket Nos. 88

and 90 in Case No. 18-cv'1144; Docket Nos. 35 and 39 in Case No. 19-cv-3931. Instead

of dismissing Case No. 19-cv-393, the Court stays it pending the resolution of Case No.

18-cv-1t44.   See   Ritchie Capital Mgmt., L.L.C. v. BMO Harris Bank, N.A.,868 F.3d 661,

664-66 (8th Cir. 2017). The Court accepts the recommendation to deny Leroy Leftwich's

motion to consolidate or, in the alternative, to amend in Case No. 18-cv-1 144.




I       The Amended Report and Recommendation was issued to correct the Report and
Recommendation's misstatement that "[t]he above-captioned lawsuits are related to the
tragic death by suicide of Leroy Leftwich." The Amended Report and Recommendation
                        o'are
states that the actions       related to the tragic death by suicide of Cameron Leftwich."
The Court acknowledges the Amended Report and Recommendation's erroneous
reference to "Plaintiff s suicide."
      Based on the files, records, and proceedings herein, and for the reasons stated

above. IT IS ORDERED THAT:

       1.    Leroy Leftwich's objections fDocket No. 86 in Case No. 18-cv-11441are
             OVERRULED.

      2.     The Orders dated April 9 and 10, 2019 [Docket Nos. 80 and 82 in Case No.
             1 8-cv- | l44l are AFFIRMED.



      3.     Leroy Leftwich's motion to consolidate or, in the alternative, to amend
             [Docket No. 61 in Case No. 18-cv-ll44l is DENIED.

      4.     Defendants' Joint Motion to Dismiss [Docket No. 11 in Case No. 19-cv-
             3931 is DENIED.

      5.     Case No. l9-cv-393 (JNE/BRT) is STAYED pending the resolution         of
             Case No. 18-cv-1144 (JNE/BRT).

Dated: July 3, 2019
                                                       s/ Joan N. Ericksen
                                                       JOAN N. EzuCKSEN
                                                       United States District Judse
